Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims

This action is in reply to the response filed on 13th of January 2021.
101 rejection was withdrawn.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments with respect to claims 1~20 have been considered but are moot in view of the new ground(s) of rejection. 

Information Disclosure Statement
The Information Disclosure Statements filed 01/13/2021 (two IDSs) have been considered. Initialed copies of the Form 1449 are enclosed herewith.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over von Bose et al. (hereinafter “Bose”); (US 2012/0095853 A1) in view of Rackley III et al. (hereinafter “Rackley”); (US 2008/0010215 A1).

As per Claim 1:
Bose as shown, discloses the following limitations:
receiving, by a payer device, an instruction to start a payment application; receiving, by the payer device, payment tag information of a product offered by a seller and sending the payment tag information over a network, wherein the receiving the payment tag information comprises electronically scanning the payment tag information from a displayed advertisement via an image capturing device of the payer device and via a payment tag information provision page of the payment application, and wherein the payment tag information includes a machine-readable code that uniquely identifies the product; receiving, by the payer device over the network, product information that is associated with the payment tag information and, in response, displaying a first payment page on the payer device through the payment application, wherein the first payment page includes the product information (See at least Fig. 5, and related text)
However, Bose specifically does not mention the following limitations. But, Rackley discloses the following limitation:
displaying…a request for payer account credentials for accessing a payer account, and wherein the first payment page is displayed on the payer device through the payment application immediately following the sending of the payment tag information over the network; receiving, by the payer device through the first payment page, payer account credentials and, in response, sending the payer account credentials over the network; (See at least Fig. 17, “Login” and related text)
receiving, by the payer device over the network, payer account information that is different from the payer account credentials and, in response, displaying a second payment page on the payer device through the payment application, wherein the second payment page includes the payer account information and a payment confirmation indicator, and wherein the second payment page is displayed on the payer device through the payment application immediately following the first payment page; and receiving, by the payer device through the second payment page, a selection of the payment confirmation indicator and, in response, sending a payment confirmation over the network. (See at least Fig. 17, “Done” button, and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While Bose does not explicitly disclose login into payment application to make a payment, Rackely teaches login into payment application to make a payment. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and other payments to make, information about current account balances provided in real time, and other improved functionality for mobile device users that have heretofore not been possible at reasonable economic cost and convenience (see Rackley [0044]).

As per Claim 2:
Rackley as shown, discloses the following limitations:
wherein the sending the payment tag information, the sending the payer account credentials, or the sending the payment confirmation comprises sending the payment tag information, the payer account credentials, or the payment confirmation to a remote server. (See at least Fig. 14, “MFTS” = mobile financial transaction system, and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While Bose does not explicitly disclose login into payment application to make a payment, Rackely teaches login into payment application to make a payment. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and other payments to make, information about current account balances provided in real time, and other improved functionality for mobile device users that have heretofore not been possible at reasonable economic cost and convenience (see Rackley [0044]).

As per Claim 3:
Rackley as shown, discloses the following limitations:
wherein the payment tag information provision page, the first payment page, and the second payment page are different pages of a user interface of the payment application. (See at least Fig. 17, and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and other payments to make, information about current account balances provided in real time, and other improved functionality for mobile device users that have heretofore not been possible at reasonable economic cost and convenience (see Rackley [0044]).

As per Claim 4:
Bose as shown, discloses the following limitations:
wherein the payment tag information provision page comprises an image capture window for capturing an image of the payment tag information and displaying the image of the payment tag information after the image has been captured. (See at least Fig. 5, and related text)

As per Claim 5:
Bose as shown, discloses the following limitations:
wherein the payment tag information provision page further comprises a text input section for receiving a manual entry of the payment tag information. (See at least paragraph 0034, “allows a user to manually input identification information…”)



As per Claim 6:
Bose as shown, discloses the following limitations:
wherein the machine-readable code comprises a barcode or a Quick Response (QR) code. (See at least Fig. 5, item 222, and related text)

As per Claim 7:
Bose as shown, discloses the following limitations:
wherein the receiving the product information comprises receiving a name of the seller of the product, a name of the product, a description of the product, a quantity of the product, or a price of the product. (See at least Fig. 6, item 432, and related text)

As per Claim 8:
Rackley as shown, discloses the following limitations:
wherein the payer account credentials comprise payer account credentials with a payment service provider. (See at least Fig. 17, “Login” and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While Bose does not explicitly disclose login into payment application to make a payment, Rackely teaches login into payment application to make a payment. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and other payments to make, information about current account balances provided in real time, and 

As per Claim 9:
Rackley as shown, discloses the following limitations:
wherein the payer account information comprises a name of a funding account of a payer of the payer device, a shipping address of the payer, or a note from the payer to the seller. (See at least Fig. 17, “Payment Source? Bank of USA” and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While Bose does not explicitly disclose login into payment application to make a payment, Rackely teaches login into payment application to make a payment. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and other payments to make, information about current account balances provided in real time, and other improved functionality for mobile device users that have heretofore not been possible at reasonable economic cost and convenience (see Rackley [0044]).

As per Claim 10:
Bose as shown, discloses the following limitations:
wherein the receiving the payment tag information comprises receiving the payment tag information from a social network site. (See at least Fig. 5, “from a social network site” is merely obvious variation of a location of machine readable code)
As per Claims 11 and 18:
Bose as shown, discloses the following limitations:
electronically capturing, by an image capturing component of a payer device via a first page of a user interface of a payment application, payment tag information of a product from a displayed advertisement, the payment tag information containing a machine-readable code that uniquely identifies the product; sending, by the payer device, the electronically captured payment tag information over a network; receiving, by the payer device over the network, product information of the product; displaying, by the payer device via a second page of the user interface, the product information and (See at least Fig. 5, and related text)
However, Bose specifically does not mention the following limitations. But, Rackley discloses the following limitation:
displaying…a request for payer account credentials; receiving, by the payer device via the second page, payer account credentials for accessing a payer account; (See at least Fig. 17, “Login” and related text)
sending, by the payer device over the network, the received payer account credentials;
receiving, by the payer device over the network, payer account information that is different from the payer account credentials; displaying, by the payer device via a third page of the user interface, the payer account information and a payment confirmation indicator; receiving, by the payer device through the third page, a selection of the payment confirmation indicator; and sending, by the payer device in response to the receiving of the selection of the payment confirmation indicator, a payment confirmation over the network. (See at least Fig. 17, “Done” button, and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While Bose does not explicitly disclose login into payment application to make a payment, Rackely teaches login into payment application to make a payment. 


As per Claim 12:
Bose as shown, discloses the following limitations:
the second page is displayed immediately following the sending of the electronically captured payment tag information; and the third page is displayed immediately following the sending of the received payment account credentials. (See at least Fig. 17, and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While Bose does not explicitly disclose login into payment application to make a payment, Rackely teaches login into payment application to make a payment. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and 

As per Claim 13:
Bose as shown, discloses the following limitations:
wherein the sending the electronically captured payment tag information, the sending the payer account credentials, or the sending the payment confirmation comprises sending the captured payment tag information, the payer account credentials, or the payment confirmation to a remote server. (See at least Fig. 14, “MFTS” = mobile financial transaction system, and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While Bose does not explicitly disclose login into payment application to make a payment, Rackely teaches login into payment application to make a payment. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and other payments to make, information about current account balances provided in real time, and other improved functionality for mobile device users that have heretofore not been possible at reasonable economic cost and convenience (see Rackley [0044]).



As per Claim 14:
Bose as shown, discloses the following limitations:
wherein the electronically capturing comprises electronically capturing the payment tag information in an image capture window that is displayed as a first part of the first page, and wherein the method further comprises displaying a text entry field as a second part of the first page, the text entry field being configured to receive a textual code representation of the payment tag information. (See at least Fig. 5 and paragraph 0034, “allows a user to manually input identification information…”)

As per Claims 15 and 19:
Bose as shown, discloses the following limitations:
wherein the machine-readable code comprises a barcode or a Quick Response (QR) code. (See at least Fig. 5, item 222, and related text)

As per Claims 16 and 20:
Bose as shown, discloses the following limitations:
the receiving the product information comprises receiving a name of the seller of the product, a name of the product, a description of the product, a quantity of the product, or a price of the product; (See at least Fig. 6, item 432, and related text)
However, Bose specifically does not mention the following limitations. But, Rackley discloses the following limitation:
the receiving the payer account credentials comprises receiving payer account credentials with a payment service provider; and (See at least Fig. 17, “Login” and related text)
the receiving the payer account information comprises receiving a name of a funding account of a payer of the payer device, a shipping address of the payer, or a note from the payer to the seller. (See at least Fig. 17, “Done” button, and related text)
Bose and Rackley are analogous prior art because both teach using mobile device to make a purchase. Bose discloses using a camera to scan product info to make a purchase. While 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the mobile wallet payment application of Rackley for the cashier payment system of Bose. Thus, it would be obvious to substitute the known mobile payment system of Bose for the cashier system of Rackley because the substitution yields the predictable result of providing mobile device users with unprecedented convenience and flexibility in monitoring bills to pay and other payments to make, information about current account balances provided in real time, and other improved functionality for mobile device users that have heretofore not been possible at reasonable economic cost and convenience (see Rackley [0044]).

As per Claim 17:
Bose as shown, discloses the following limitations:
wherein the electronically capturing the payment tag information comprises electronically capturing the payment tag information from social media. (See at least Fig. 5, “from a social network site” is merely obvious variation of a location of machine readable code)









Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        03/10/2021